Citation Nr: 1315788	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  12-32 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for color blindness.

2.  Whether new and material evidence has been received to reopen a service connection claim for asthma.
  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The appellant had active military service from July 2, 1968 to October 29, 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Because there is an outstanding hearing request, the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2012), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  

On his December 2012 VA Form 9 (Substantive Appeal to the Board), the appellant checked the box indicating he did not want a personal hearing before a Veterans Law Judge of the Board.  However, according to his most recent correspondence received in April 2013, he wishes to have a hearing before a Veterans Law Judge at his local RO.  

Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, schedule the appellant for an in-person Board hearing at the RO.  Notify him and his representative of the date, time, and location of this hearing, and put a copy of this letter in the claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear for the proceeding, the file should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


